Citation Nr: 0517991	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  00-17 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, claimed as asthma and chest pains with coughing, 
due to an undiagnosed illness.

2.  Entitlement to service connection for a psychiatric 
disorder, claimed as anxiety, panic attacks and post-
traumatic stress disorder (PTSD), including as due to an 
undiagnosed illness.

3.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as Giardiasis with diarrhea and cramping, 
including as due to an undiagnosed illness.  

4.  Entitlement to an increased rating (and propriety of 
reduction/restoration of a compensable rating) for memory 
impairment as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1990 to March 1991, and had prior active duty for 
training.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a June 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana which, in part, granted service 
connection for memory impairment due to undiagnosed illness 
(rated 10 percent), and denied service connection for 
respiratory, psychiatric, and gastrointestinal disabilities.  
In subsequent (July and September 2003) ratings, the RO 
proposed and implemented a reduction of the 10 percent rating 
for memory impairment to 0 percent, effective December 1, 
2003.  The issue regarding the rating for memory loss has 
been characterized to reflect the reduction while the appeal 
was pending. 

The issues of entitlement to service connection for a 
psychiatric disability to include PTSD and for a 
gastrointestinal disability, and that regarding the rating 
for memory impairment are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.





FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of Operations during the Persian Gulf War.

2.  The veteran's chronic respiratory disability has been 
attributed to known clinical diagnoses of asthma, 
allergies/hay fever, and reactive airway disease.   

3.  The veteran's current chronic respiratory disability was 
not manifested in service or for years thereafter; there is 
no competent evidence of a nexus between the current 
respiratory disability and the veteran's active service.  


CONCLUSION OF LAW

Service connection for respiratory disability, including as 
due to an undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1118, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  The Board finds that the mandates of the VCAA 
are met.  

The veteran was advised of VA's duties to notify and assist 
in the development of the claim in letters dated in July 
2001, November 2001, and February 2004.  These letters 
informed the veteran of his and VA's responsibilities in 
claims development, and specifically informed him of the type 
of evidence that was needed to establish this claim.  These 
letters, an August 1997 letter pertaining to claims for 
disability benefits based on Persian Gulf War service, rating 
decisions of July 1998 and June 2000, an August 2000 
statement of the case (SOC), discussion during a February 
2004 hearing before a hearing officer, the March 2003 RO 
decision, and supplemental statements of the case (SSOCs) in 
July 2003, December 2003, and February 2005 notified the 
veteran of applicable laws and regulations, of what the 
evidence showed, and why his claim was denied.  Moreover, the 
various documents explain the respective responsibilities of 
VA and the appellant in obtaining evidence.  While notice did 
not precede the initial rating decisions in this matter 
(obviously, as the decision preceded the VCAA), the claim was 
readjudicated after substantially full notice was given.  See 
February 2005 SSOC.  The veteran has had ample opportunity to 
respond, and is not prejudiced by any notice timing defect.  

Regarding notice content, while the veteran was not advised 
verbatim to submit any evidence or information he may have 
pertaining to his claims, VA correspondence noted above 
specifically asked him to identify or submit any additional 
medical evidence which may support the claims, advised him of 
what type of evidence was necessary to establish the claims, 
and asked him to assist in obtaining any outstanding medical 
records or any other evidence or information supporting the 
claims.  He is not prejudiced by the Board's proceeding 
without any further notice; he has been notified of 
everything necessary. 

Regarding the duty to assist, the record includes the 
veteran's service medical records as well as records of his 
post-service medical treatment.  VA arranged for an 
examination following Persian Gulf War guidelines in December 
1998 and numerous VA outpatient treatment records document 
examinations and treatment of the veteran for his respiratory 
problems over the years.  VA has obtained all pertinent 
evidence.  The veteran has not identified any pertinent 
evidence outstanding.  The record is complete, and VA's 
notice and assistance obligations are met.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review.




II.  Factual Background

The veteran's service separation document shows that from 
January to March 1991 he served in Southwest Asia during the 
Persian Gulf War.  

On July 1989 examination prior to his service entrance, 
clinical evaluation of the veteran's nose, sinuses, mouth and 
throat, ears, and lungs and chest was normal.  He reported no 
pertinent problems in his report of medical history at the 
time.  Service medical records reveal that on two occasions 
in November 1989 the veteran was treated for complaints of a 
cold.  His chest and ears were reported to be clear, Tylenol 
and Sudafed were prescribed, and he was advised to increase 
fluid intake.  In a January 1991 report of medical history, 
the veteran noted no pertinent medical problems.  Complaints 
of chest pain were noted in February 1991.  February 1991 
chest X-rays revealed no acute or active cardio-pulmonary 
disease.  The impression was normal chest.  Clinical 
evaluation of all systems on May 1991 demobilization 
examination was normal.  (A TB tine test was apparently 
suspicious, as it was redone 3 days later, and was negative.)  
No pertinent problems were noted in the report of medical 
history the veteran prepared at the time.  He indicated that 
he had no current problems. 

An April 1993 VA outpatient treatment record shows that the 
veteran was treated with Tylenol for complaints including 
thick yellow drainage from the nose and "a cold in the 
chest".  The examiner reported that the veteran had symptoms 
of a frontal sinus infection including headaches increased by 
leaning forward and bloody yellow nasal discharge.  ENT 
findings included infected, swollen nasal mucosa and no sign 
of gross epistaxis.  The lungs were clear to auscultation.  
The assessment was allergic rhinitis and questionable 
sinusitis.  

A November 1995 VA record shows that the veteran was treated 
for maxillary sinusitis.  Symptoms included worsening 
rhinorrhea, sinus drainage, sinus pressure, and sneezing, but 
no coughing.  History was positive for seasonal allergies.   

April 1996 VA records show that the veteran was seen for 
complaints of nasal congestion and coughing with a fever the 
week prior.  He thought he had a respiratory infection and 
indicated that it may be due to his tour in Saudi Arabia.  
The examiner noted that the veteran had a two-week history of 
cough with nasal itching.  It was noted that the veteran had 
hay fever symptoms for three years at about this time, but 
that the cough was new.  Physical examination revealed that 
the chest was normal to palpation and auscultation.  A cough 
presented during the examination, but the veteran appeared 
robustly healthy.  It was noted that he was an athlete and 
wished to continue his training schedule without problems.  
The cough was reduced by nebulizer.  The diagnosis was 
asthma/hay fever.  The examiner noted that pulmonary function 
test results were surprisingly low for the veteran's level of 
functioning.  The interpretation on the report of an April 
1996 VA pulmonary function test was severe obstruction as 
well as low vital capacity, possibly from a concomitant 
restrictive defect.  Comments on the report of a May 1996 
pulmonary function test were as follows: "Effort and 
cooperation were good.  There is a mild obstructive 
ventilatory defect improved by inhaled bronchodilator.  Flow-
volume loop is consistent with mild obstruction."  The file 
contains records of prescriptions for Albuterol and inhalers 
dating from April 1996.  A late April 1996 record showed that 
the veteran's cough resolved with inhaler use; it was noted 
that pulmonary function test results were still low.  

In June 1996 the veteran completed a Persian Gulf War 
registry data form, and underwent examination.  He indicated 
that since his return from the Gulf War, he had had upper 
respiratory problems.  Coughs were noted with exertion.  
Prior diagnoses of asthma and allergies were reported.  The 
veteran reported exposure to various environmental factors 
during the Gulf War, such as smoke from oil fires and diesel 
fuel.  His health complaints included chest pain when 
coughing and difficulty breathing.  On examination, it was 
noted that the veteran did not have lung problems prior to 
service in the Persian Gulf.  He was an avid runner on a 
competitive level and had apparently competed in the Olympics 
for Nigeria.  He reported that he began having symptoms of 
allergies on return from Desert Storm.  These included cough 
and bronchospasm (wheezing) with running.  The veteran was 
seen in the chest clinic, and the condition was thought to be 
exercise-induced asthma.  That examiner stated it was 
"unclear if desert storm fumes [were] the triggering event, 
but possible".  The veteran was placed on Albuterol and 
Azmacort.  Albuterol alleviated the cough.  Spirometry 
demonstrated a severe obstruction as well as low vital 
capacity, possibly from concomitant restrictive defects.  
Chest X-rays were normal, with no acute disease noted, no 
infiltrates, no lobar collapse, and no evidence of 
cardiovascular disease or sarcoidosis.  The assessment was 
possible exercise induced asthma (possibly related to Gulf 
War Exposure).  Additional testing was scheduled.  A July 
1996 record shows that the veteran was seen for follow-up 
regarding his asthma.  Symptoms were unchanged.  The veteran 
stated that the coughs, wheezing and chest pain were set off 
by running, exertion, and by being around cigarette smoke.  
The assessment was probably asthma.  An August 1996 record 
revealed ongoing symptoms of wheezing and coughing with 
burning sensation in the chest.  The assessment was reactive 
airway disease vs. cardiac and asthma.  Findings on August 
1996 echo-Doppler examination were essentially normal.  A 
subsequent August 1996 record shows a diagnosis of exercise 
induced asthma with history of allergic 
rhinitis/conjunctivitis. 

In October 1996, VA received the veteran's application for 
compensation, in part for respiratory problems, including 
sharp chest pain when coughing.  In an associated statement, 
the veteran reported that since the Gulf War he had  
developed an unexplained respiratory problem involving a 
hacking cough, chest pain, and wheezing.  He reported it was 
associated with exercise, schoolwork and any kind of 
confrontation.  

The veteran was seen for exercise and stress induced asthma 
in November 1996.  Symptoms of coughing and wheezing improved 
with Azmacort.

In a May 1997 statement, the veteran indicated that since 
returning from the Persian Gulf War, he has had respiratory 
problems that are aggravated by all fumes, and when he 
breathes too fast  and forcefully as in exercising.

In a September 1997 statement, the veteran indicated that on 
or about the time he returned from the Persian Gulf War he 
became quite ill and could not fulfill his Army Reserve 
commitment.  He stated that upon release from active duty 
following the war, he was attached to the 296th Station 
Hospital but persistent and recurrent illness made him unable 
to work.  The illness included respiratory distress, 
coughing, chest pain, and difficulty breathing.  He reported 
that as a result of the illness he was thrown out of the US 
Army Reserve and was reassigned to a USAR Control Group.  He 
submitted a copy of November 1991 orders showing that he was 
released from his USAR unit due to "unsatisfactory 
participation (JE)" and assigned to the USAR Control Group 
(Annual Training), effective October 1991.

The veteran underwent a VA examination pursuant to Gulf War 
Guidelines in December 1998.  He reported complaints of 
coughing and substernal chest pain with any exertion when not 
using Albuterol and Vanceril inhalers.  He stated the 
problems occurred when he returned from the Gulf War and that 
he was on inhalers since 1994.  He denied sputum production, 
shortness of breath, and dyspnea on exertion.  He denied a 
history of recurrent sinusitis, but reported that he gets 
allergic rhinitis, controlled by Vancenase nasal spray.  
Physical examination of the nose showed pale mucosa, no 
erythema, no exudate, and no septal deviation.  There was no 
tenderness to palpation of the sinuses.  The throat was moist 
without erythema or exudate.  The chest was clear to 
auscultation, without wheezing, rales, or rhonchi.  The 
impressions included allergic rhinitis and recurrent cough, 
shortness of breath, and possible reactive airway disease.  
Symptoms improved with bronchodilators and Vanceril.  The 
impression on pulmonary function testing was:  spirometry 
indicates mild restrictive disease, normal range in diffusing 
capacity, and marked improvement.

VA outpatient treatment records showed that the veteran was 
seen for ongoing problems including asthma (December 1998), 
probable sinusitis with asthma controlled (June 1999), asthma 
and a Sino bronchial infection (June 1999), allergies and hay 
fever (June and August 2000), and asthma and allergies under 
good symptomatic control (September 2000).  Chest X-rays in 
August 1997, August 1998, and October 2000 were negative.  
The veteran was treated for a chest cold in December 2002.  
He denied recent asthma symptoms in April 2003.

During his February 2004 hearing, the veteran testified that 
he has had respiratory problems since his return from the 
Gulf War.  He reported his first post-service treatment for 
these problems was in 1993.  

III. Analysis

The veteran claims that he has a respiratory condition, to 
include as a disability resulting from an undiagnosed illness 
due to service in the Persian Gulf War. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  These may include, but are 
not limited to, muscle pain, joint pain, neurologic signs or 
symptoms, and symptoms involving the respiratory system.  See 
38 C.F.R. § 3.317(b).  The chronic disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006, and must not be attributed 
to any known clinical diagnosis by history, physical 
examination, or laboratory tests.  Objective indications of a 
chronic disability include both "signs," in the medical sense 
of objective evidence perceptible to an examining physician, 
and other, non-medical indicators that are capable of 
independent verification.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, meeting the service 
requirements for triggering application of Persian Gulf War 
presumptions.  See 38 U.S.C.A. §§ 1117, 1118.  38 C.F.R. § 
3.317 also requires that there be disability manifested by 
one or more signs or symptoms of an undiagnosed illness.  The 
Board finds that while the evidence of record shows that the 
veteran has in fact presented evidence that he has a chronic 
disability manifested by respiratory symptoms (which are 
presently well-controlled), such disability has been 
attributed to well-established clinical entities, to include 
asthma, allergies/hay fever, and reactive airway disease, not 
to undiagnosed illness.  Hence, the claim that the veteran's 
respiratory disability is due to an undiagnosed illness 
incurred during Persian Gulf service is without merit.

While the veteran's contentions have been primarily centered 
on his service in the Persian Gulf during Operation Desert 
Storm, the claim must also be considered on a direct basis, 
i.e., it must also be determined if any respiratory 
disability may be directly related to the veteran's periods 
of active duty.  Combee v. Brown, 34 F.3rd 1039 (Fed. Cir. 
1994).  Here, no chronic respiratory problem was manifested 
in service or for years thereafter.  Furthermore, the 
evidence does not support a finding that any current 
respiratory disability is related to service.  While a June 
1996 VA progress note contained a statement indicating it is 
possible that the veteran's asthma is related to service in 
the Persian Gulf War, that statement did not express an 
opinion that the asthma was indeed Persian Gulf War related, 
but merely indicated that such possibility was not excluded.  
Subsequent diagnoses and examination findings have 
established that the asthma is exercise related, and there is 
no medical opinion to the contrary.  

In short, the preponderance of the evidence is against there 
being a nexus between the veteran's current respiratory 
disability and his active service.  The veteran's own 
assertion that there is a nexus between his claimed 
respiratory disorders and his military service is not 
competent evidence.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Espiritu, supra.  Nothing 
in the record indicates that the veteran has the special 
knowledge or experience of a trained physician.

As the preponderance of the evidence is against this claim, 
it must be denied.


ORDER

Service connection for a respiratory disorder, to include as 
due to an undiagnosed illness, is denied.


REMAND

The veteran also seeks service connection for a psychiatric 
disability, based on theories that such is due to undiagnosed 
illness, or that he has PTSD related to experiences working 
as a medical specialist in an evacuation hospital in 
Southwest Asia during the Persian Gulf War.  A private 
physician (Dr. PC) diagnosed PTSD on recent examination in 
January 2004, and , in March 1999 a VA physician noted that 
it was difficult to determine the degree to which the 
veteran's current psychological difficulties were secondary 
to his Gulf War experiences.  That physician provided no 
diagnosis but stated that the veteran was able to describe 
some mild PTSD symptoms.  The matter of service connection 
for PTSD has not been fully developed; there has been no 
attempt to verify any alleged stressors, and no VA physician 
has provided a definitive diagnosis of PTSD.  A new 
psychiatric examination following stressor development is 
indicated.

On VA examination in August 2004, the examiner indicated that 
the veteran's digestive problems were likely related to his 
psychiatric condition.  Hence, the matter of entitlement to 
service connection for a gastrointestinal disorder is 
inextricably intertwined with the claim seeking service 
connection for psychiatric disability, and must be deferred 
pending resolution of the service connection for psychiatric 
disability claim.  

A VA physician has attributed the veteran's memory impairment 
to psychiatric disability (and not to an undiagnosed 
illness).  See the January 2003 VA examination and April 2003 
addendum.  That was the basis for the reduction in the rating 
for memory loss due to an undiagnosed illness from 10 to 0 
percent.  Hence, the matter of the rating (and propriety of 
reduction of the rating) for memory impairment is also 
inextricably intertwined with the issue of entitlement to 
service connection for psychiatric disorder, and must be 
deferred pending resolution of that matter.   Harris v. 
Derwinski, 1. Vet. App. 180 (1991). 

Accordingly, this matter is again remanded for the following:

1.  The veteran should be asked to 
identify all sources of psychiatric 
treatment he has received, both VA and 
non-VA.  The RO should secure for the 
record copies of complete medical records 
of the treatment (those not already 
associated with the record) from all 
identified sources.

2.  The veteran should also be asked to 
provide detailed information regarding 
his alleged stressor events in service.  
The RO should arrange for verification of 
any stressor events that are capable of 
verification (e.g., if the veteran 
reports participating in treatment of 
severely wounded soldiers/civilians 
during his Persian Gulf War service, 
whether his duty assignments are 
consistent with such reports).

3.  Thereafter, the RO must make a 
specific determination as to whether the 
veteran was exposed to a stressor event 
in service and if so, the specific nature 
of such.  In making such determination, 
the RO should address any credibility 
questions raised by the record.

4.  The veteran should then be scheduled 
for a VA psychiatric evaluation to 
determine the nature and likely etiology 
of any psychiatric disability he has 
(including whether it is as likely as not 
that he has PTSD related to a verified 
stressor event in service), whether he 
has psychiatric symptoms due to 
undiagnosed illness, to ascertain the 
severity and etiology of his memory 
impairment, and to determine whether his 
gastrointestinal problems are related to 
a service connected psychiatric 
disability.  The veteran's claims folder 
must be reviewed by the examining 
psychiatrist in conjunction with the 
examination.  The examiner should 
specifically indicate the correct 
diagnosis for any psychiatric disability 
the veteran has, the verified stressor 
event supporting any diagnosis of PTSD, 
the extent of the veteran's memory 
impairment and the disability entity to 
which all memory impairment is attributed 
(and specifically if any is due to 
undiagnosed illness), and whether the 
veteran has any gastrointestinal 
disability that is caused or aggravated 
by a psychiatric disability.  The 
examiner should explain the rationale for 
all opinions given and, if an opinion 
conflicts with the January 2004 opinion 
of Dr. PC, reconcile the two.

5.  The RO should then readjudicate all 
the remaining claims.  If any remains 
denied, the RO should issue an 
appropriate SOC, and give the veteran and 
his representative the opportunity to 
respond.  The case should then  be 
returned to the Board for further 
appellate review.

The purpose of this remand is to assist the appellant in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


